Citation Nr: 0728735	
Decision Date: 09/13/07    Archive Date: 09/25/07

DOCKET NO.  04-25 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right finger 
disability.  

2.  Entitlement to service connection for a sinus disability.  

3.  Entitlement to service connection for a head and left ear 
disability.   

4.  Entitlement to service connection for colitis and a 
stomach disability.   

5.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).  

6.  Entitlement to service connection for a psychiatric 
disorder to include anxiety. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from April 1957 to April 
1959 and from October 1961 to August 1962.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in April 2003 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, which denied entitlement to service 
connection for a right finger disability, a sinus disability, 
a head and left ear disability, colitis and a stomach 
disability, PTSD, and anxiety.    

The Board notes that in a June 2004 VA Form 9, the veteran 
requested a hearing before the Board.  Hearings before the 
Board were scheduled and rescheduled several times.  A 
hearing before the Board was most recently scheduled in May 
2007 and the veteran failed to report to the hearing without 
explanation.  Accordingly, the Board will proceed as if the 
hearing request had been withdrawn.  
See 38 C.F.R. § 20.704(d) (2006).  

The appeal of the issues of entitlement to service connection 
for a sinus disability, colitis and a stomach disability, and 
a psychiatric disorder to include anxiety are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.




FINDINGS OF FACT

1.  There is no competent evidence of a right fifth finger 
disability.     

2.  There is no competent evidence of a current head and left 
ear disability.  

3.  The medical evidence establishes a current diagnosis of 
PTSD.   

4.  The veteran has no awards or decorations denoting 
engagement in combat and no other supportive evidence 
reflects that the veteran engaged in combat. 

5.  The veteran has not reported any in-service stressors.   


CONCLUSIONS OF LAW

1.  A right fifth finger disability was not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2006). 

2.  A head and left ear disability was not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2006). 

3.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2006). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.   

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).   

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2006).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran. Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d) (2006). 

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case-
by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).

In order to grant service connection for PTSD to a non-combat 
veteran, there must be credible evidence to support the 
veteran's assertion that the stressful event occurred.  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996). 

The fact that a veteran, who had a noncombatant military 
occupational specialty, was stationed with a unit that was 
present while enemy attacks occurred would strongly suggest 
that he was, in fact, exposed to such attacks.  Pentecost v. 
Principi, 16 Vet. App. 124 (2002).  In other words, the 
veteran's presence with the unit at the time such attacks 
occurred corroborates his statement that he experienced such 
attacks personally.  A stressor need not be corroboration in 
every detail.  Suozzi v. Brown, Vet. App. 307, 311 (1997).  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court of Appeals for Veterans 
Claims (Court) stated that "a veteran need only demonstrate 
that there is an 'approximate balance of positive and 
negative evidence' in order to prevail."  To deny a claim on 
its merits, the evidence must preponderate against the claim.  
See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

Analysis

Entitlement to service connection for a right fifth finger 
disability

There is evidence of a scar on the right fifth finger in 
service.  A January 1957 entrance examination report 
indicates that examination of the upper extremities was 
normal.  There was no evidence of a scar.  However, two 
undated service examination reports indicate that the veteran 
had a scar on the right little finger.  A May 1962 separation 
examination report indicates that there was a stellate scar 
of the right fifth finger.  

However, there is no competent evidence of a current right 
fifth finger disability.  The veteran has not reported any 
symptoms of a right fifth finger disability or identified any 
treatment, and his medical records do not show any treatment 
or diagnosis of a right fifth finger disability.  The Court 
of Appeals for Veterans Claims (Court) has held that Congress 
specifically limited entitlement to service connected 
benefits to cases where there is a current disability.  "In 
the absence of proof of a present disability, there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  See also Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004) (holding that service connection requires a 
showing of current disability).  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
that a grant of service connection requires that there be a 
showing of disability at the time of the claim, as opposed to 
some time in the distant past.  Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998).  

While there is evidence of a scar on the right fifth finger 
in service 25 years ago, the Board finds no proof of a 
current disability of the right fifth finger.  Without 
competent evidence of a currently diagnosed disability, 
service connection cannot be awarded.  See also Chelte v. 
Brown, 10 Vet. App. 268 (1997).

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and that 
service connection for a right fifth finger disability must 
be denied.  The Board considered the applicability of 
"benefit of the doubt" doctrine, however, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of these matters on 
that basis.  38 U.S.C.A. § 5107(b).

Entitlement to service connection for a head and left ear 
disability

Service medical records show that the veteran reported having 
"ear trouble" or "running ears" upon service examination.  
The January 1957 enlistment examination report indicates that 
the veteran reported having "ear trouble".  Examination of 
the head and ears was normal.  An undated service examination 
report indicates that the veteran reported having "ear 
trouble."  The examining physician noted that the veteran 
had "running ears" in childhood and occasionally as an 
adult.  Examination of the ears and head was normal.  Another 
undated service examination report indicates that the veteran 
again reported having "running ears" and "ear, nose and 
throat trouble."  Examination of the head and ears was 
normal.  The May 1962 separation examination indicates that 
examination of the head and ear was normal.   

There is no competent evidence of a current left ear or head 
disability.  The veteran has not reported any symptoms of a 
left ear or head disability or identified any treatment for 
such disabilities.  Medical records do not show any treatment 
or diagnosis of a left ear or head disability.  As noted 
above, the Court has held that Congress specifically limited 
entitlement to service connected benefits to cases where 
there is a current disability.  "In the absence of proof of 
a present disability, there can be no valid claim."  
Brammer, supra.  The Federal Circuit has held that a grant of 
service connection requires that there be a showing of 
disability at the time of the claim, as opposed to some time 
in the distant past.  Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); see also Shedden, supra. 

While the veteran reported left ear symptoms in service over 
25 years ago, the Board finds no proof of a current 
disability of the left ear and head.  Without competent 
evidence of a currently diagnosed disability, service 
connection cannot be awarded.  Chelte, supra.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and that 
service connection for a left ear and head disability must be 
denied.  The Board considered the applicability of "benefit 
of the doubt" doctrine, however, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of these matters on 
that basis.  38 U.S.C.A. § 5107(b).



Entitlement to service connection for PTSD

The record contains evidence in support of one of the three 
elements necessary for service connection for PTSD under 38 
C.F.R. § 3.304(f).  The record shows that PTSD has been 
diagnosed.  A November 1999 treatment record from the S. 
Health Center and a treatment record from Dr. K. dated in 
April 2000 reflect diagnoses of PTSD.  

However, there is no competent evidence of the remaining two 
elements necessary for service connection for PTSD under 38 
C.F.R. § 3.304(f) (evidence of credible supporting evidence 
that the claimed in-service stressor occurred in the case of 
a non-combat veteran and a link, established by medical 
evidence, between current symptoms and an in-service 
stressor).  There is no evidence that the veteran engaged in 
combat with the enemy.  The service records show that the 
veteran served from April 1957 to April 1959 and from October 
1961 to August 1962.  His military occupations were medical 
corpsman and ward attendant.  There is no indication in the 
service records that the veteran was awarded a medal 
indicative of combat.  Since there is no evidence that the 
veteran engaged in combat, there must be credible supporting 
evidence of the claimed in-service stressors.  
38 C.F.R. § 3.304(f).  

Review of the record reveals that the veteran did not report 
any in-service stressors which may have caused the PTSD.  In 
a March 2003 letter, the RO asked the veteran to report in 
specific detail the incidents which resulted in PTSD.  
Included with the letter was a PTSD questionnaire and the RO 
asked the veteran to complete the enclosed questionnaire.  
The veteran did not reply.  

The Board notes that the duty to assist is not always a one-
way street.  If the veteran wants help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Further, if the veteran does not reveal the alleged 
stressors, together with the dates and places, there is no 
way to corroborate, or even attempt to corroborate, the 
information.  Swann v. Brown, 5 Vet. App. 229, 233 (1993).  
In the present case, the veteran did not provide any evidence 
of an in-service stressor, and the post service medical 
evidence cannot substantiate his claim.  See generally, 
Moreau v. Brown, 9 Vet. App. 389 (1996) (credible supporting 
evidence of the actual occurrence of an in-service stressor 
cannot consist solely of after-the-fact medical nexus 
evidence).

In conclusion, the Board finds that the persuasive evidence 
of record establishes that the veteran did not engage in 
combat with the enemy and there is no credible supporting 
evidence of the claimed inservice stressors.  As such, the 
preponderance of the evidence is against the claim of service 
connection for PTSD and service connection is not warranted 
for that disorder.

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).    

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (the Federal Circuit stated that the purpose of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) is to require 
that the VA provide affirmative notification to the claimant 
prior to the initial decision in the case as to the evidence 
that is needed and who shall be responsible for providing 
it.).  

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim.  
As previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Review of the record shows that the RO provided a VCAA notice 
letter to the veteran in March 2003, prior to the initial 
adjudication of the claims.  The letter notified the veteran 
of what information and evidence must be submitted to 
substantiate the claims for service connection, including 
service connection for PTSD.  The letter also notified the 
veteran as to what information and evidence must be provided 
by the veteran and what information and evidence would be 
obtained by VA.  He was also told to inform VA of any 
additional information or evidence that VA should have, and 
was told to submit evidence in support of his claims to the 
RO.  The content of the letter complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).    

Regarding Dingess notice, element (1) is not at issue.  
Regarding elements (2), and (3), (current existence of a 
disability and relationship of such disability to the 
appellant's service), as discussed above, the veteran was 
notified of what information or evidence was needed to 
substantiate the claim for service connection in the March 
2003 letter.  The veteran was provided with notice of 
elements (4) and (5) (degree of disability and effective 
date) in a March 2006 letter.  

Notwithstanding this belated Dingess notice and the lack of 
readjudication of the claims after the March 2006 letter, the 
Board determines that the veteran is not prejudiced because 
the veteran had a meaningful opportunity to participate 
effectively in the processing of the claims.  After the March 
2006 letter, the veteran had over one year to respond to the 
notice and submit evidence in support of his claims to the RO 
before the appeal was transferred to the Board.  The Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide this 
appeal.    

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims, and the duty to assist 
requirements have been satisfied.  All available service 
medical records and service personnel records were obtained.  
Private treatment records from the S. Health Center and Drs. 
K. and K. were obtained and associated with the claims 
folder.  The veteran identified additional health care 
providers.  He reported treatment by Dr. D., Dr. B., Dr. G., 
and another Dr. K.  However, he did not provide sufficient 
addresses for these doctors and he did not submit a completed 
release in order for the RO to obtain the identified records.  
In a September 2004 letter, the RO asked the veteran to 
provide the addresses of these doctors and to submit 
completed and signed releases.  However, the veteran did not 
provide this requested information or submit completed 
releases.  There is no identified relevant evidence that has 
not been accounted for.  

As noted above, in the March 2003 VCAA notice letter, the RO 
requested the veteran to specify in detail the circumstances 
surrounding his claimed PTSD stressor events including the 
date and location of each event, the unit the veteran was 
assigned to at the time, and the full names of the 
individuals participating in the event.  The RO asked the 
veteran to provide a two month date range for the stressor 
events.  The veteran did not report any stressors events.  
Without specific information of the claimed stressor events, 
the RO was unable to assist the veteran and search for 
corroborating evidence of the stressor events.  

The Board observes that the veteran has not been accorded a 
VA compensation and pension examination with regard to his 
claims for service connection for a right fifth finger 
disability, a left ear and head disability, and PTSD.  
However, for reasons explained immediately below, an 
examination is not necessary.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
initial service connection claims, VA must provide a VA 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.

Regarding the claims for service connection for a right fifth 
finger disability and a head and left ear disability, there 
is no evidence of a current disability or current symptoms of 
the claimed disabilities.  The record is missing critical 
evidence of McLendon element (1).  In the absence of evidence 
of a current symptoms or a current diagnosis, a medical 
examination is not warranted.   

While there is medical evidence that the veteran currently 
has PTSD, the record is missing critical evidence of an 
indication that an event, injury, or disease occurred in 
service, McLendon element (2), and evidence of an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service.  
McLendon element (3).  As discussed above, the veteran did 
not provide any information or evidence as to an in-service 
stressor event which may have led to the PTSD.  The outcome 
of this claim hinges on matters other than those which are 
amenable to VA examination and medical opinion.  
Specifically, the outcome of the claim of service connection 
hinges on what occurred, or more precisely what did not 
occur, during service.  The VA examiner would be unable to 
provide evidence of an in-service stressor event.  Thus, 
obtaining a medical nexus opinion under the circumstances 
presented in this case would be futile.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claims.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER

Entitlement to service connection for a right fifth finger 
disability is not warranted and the appeal is denied. 

Entitlement to service connection for a head and left ear 
disability is not warranted and the appeal is denied. 

Entitlement to service connection for PTSD is not warranted 
and the appeal is denied. 


REMAND

The Board finds that additional development is warranted 
before the claims for service connection for a sinus 
disability, colitis and a stomach disability, and a 
psychiatric disorder to include anxiety can be decided on the 
merits.  The duty to assist includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is necessary when the record contains 
competent evidence that the claimant has a current disability 
or signs and symptoms of a current disability, the record 
indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003).  

Regarding the sinus disability, there is competent evidence 
of a current sinus symptoms.  A June 2001 private medical 
record indicates that the veteran had complaints of nasal 
congestion.  A November 1999 private treatment record 
indicates that the veteran had hay fever. An October 1990 
private treatment record indicates that the veteran had 
recent rhinitis.  There is evidence of sinus symptoms in 
service.  A January 1957 enlistment examination report 
indicates that the veteran reported having hay fever and nose 
trouble.  The physician noted that the veteran had mild hay 
fever and sinus trouble.  Undated examination reports 
indicate that the veteran reported having sinusitis, hay 
fever, nose trouble, and nasal congestion at times.  The 
veteran reported having sinusitis and hay fever 
intermittently since childhood.  The veteran is competent to 
report sinus symptoms.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  Thus, the Board finds that an examination is needed 
to obtain a competent opinion as to whether the veteran 
currently has a sinus disability that was incurred or 
aggravated in service.  38 U.S.C.A. § 5103A(d).  The Board 
also finds that a medical opinion is necessary to determine 
whether the sinus disability existed prior to service and was 
aggravated by service.  

Regarding the colitis, stomach disability, and psychiatric 
disorder, there is competent evidence of current 
disabilities.  Private treatment records dated in 2004 show 
diagnoses of gastrointestinal reflux disease, irritable bowel 
syndrome, and depression.  Private treatment records dated in 
November 1999 and July 2002 reflect diagnoses of depression 
with anxiety, nervous breakdown, irritable bowel syndrome, 
colitis, colon polyps, and diverticulitis.  

There is evidence of colitis and stomach and intestinal 
symptoms in service.  A January 1957 enlistment examination 
report indicates that examination of the anus, rectum, and 
abdomen was normal.  The veteran had no gastrointestinal 
complaints.  Service medical records show that in February 
1962, the veteran underwent a gastrointestinal series due to 
complaints of mucous stools and frequent heartburn.  The 
gastrointestinal series was normal.  A barium enema revealed 
findings indicative of spastic colitis.  The service medical 
records show that the veteran continued to be treated for 
stomach and intestinal symptoms from February 1962 to June 
1962.  A May 1962 separation examination repot reflects a 
diagnosis of psychogenic gastrointestinal reaction.  The 
Board finds that an examination is needed to obtain a 
competent opinion as to whether the veteran currently has a 
gastrointestinal and/or psychiatric disorder that was 
incurred in service.  38 U.S.C.A. § 5103A(d).  


	
Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of the sinus disability.  The 
veteran's VA claims folder must be made 
available to the examiner for review in 
connection with the examination.  The 
examiner should report all current 
diagnoses.  

The examiner should express an opinion as 
to whether it is at least as likely as 
not (50 percent probability or more) that 
the current sinus disability, if any, 
first manifested during the veteran's 
period of service or is medically related 
to disease or injury in service.  
Attention is invited to the service 
medical records which show that the 
veteran reported symptoms of nose 
trouble, nasal congestion, and hay fever 
in service.  The examiner should also 
provide an opinion as to whether the 
sinus disability existed prior to service 
and increased in severity during service.  
If the sinus disability increased in 
severity during service, the examiner 
should provide an opinion as to whether 
any increase in severity during service 
was beyond the natural progress of the 
preexisting condition.  The examiner 
should provide a rationale for all 
conclusions.

2.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of the gastrointestinal 
disability.  The veteran's VA claims 
folder must be made available to the 
examiner for review in connection with 
the examination.  The examiner should 
report all current diagnoses.  

The examiner should express an opinion as 
to whether it is at least as likely as 
not (50 percent probability or more) that 
the current gastrointestinal disability, 
if any, first manifested during the 
veteran's period of service or is 
medically related to disease or injury in 
service.  Attention is invited to the 
service medical records which show that 
the veteran was treated for 
gastrointestinal symptoms and which show 
diagnoses of spastic colitis and 
psychogenic gastrointestinal reaction.  
The examiner should provide a rationale 
for all conclusions.

3.  The veteran should be afforded a VA 
psychiatric examination to determine the 
nature and etiology of the psychiatric 
disorder.  The veteran's VA claims folder 
must be made available to the examiner 
for review in connection with the 
examination.  The examiner should report 
all current diagnoses.  

The examiner should express an opinion as 
to whether it is at least as likely as 
not (50 percent probability or more) that 
the current psychiatric disorder first 
manifested during the veteran's period of 
service or is medically related to 
disease or injury in service.  Attention 
is invited to the service medical records 
which show a diagnosis of psychogenic 
gastrointestinal reaction in service.  
The examiner should provide a rationale 
for all conclusions.

4.  Then the AMC/RO should readjudicate 
the issues on appeal.  If all the desired 
benefits are not granted, a supplemental 
statement of the case should be furnished 
to the veteran and his representative.  
The case should then be returned to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


